                 Case 1:19-cv-01205-SAB Document 30 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   MELIK POGHOSYAN,                                    Case No. 1:19-cv-01205-SAB

11                    Plaintiff,                         ORDER VACATING ALL DATE AND
                                                         MATTERS AND REQUIRING PARTIES TO
12           v.                                          FILE DISPOSITIONAL DOCUMENTS

13   FIRST FINANCIAL ASSET                               (ECF No. 29)
     MANAGEMENT, INC.
14                                                       THIRTY DAY DEADLINE
                      Defendant.
15

16

17          On December 4, 2020, a notice of settlement was filed informing the Court that the

18 parties have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.       All pending matters and dates are VACATED; and

21          2.       The parties shall file dispositional documents within thirty (30) days of the date

22                   of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        December 4, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
